UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1098



SAM WRIGHT, JR.,

                                            Plaintiff - Appellant,

          versus

FEDERICO F. PENA, SECRETARY, DEPARTMENT OF
TRANSPORTATION,

                                             Defendant - Appellee.



                            No. 96-1429



SAM WRIGHT, JR.,

                                            Plaintiff - Appellant,

          versus

FEDERICO F. PENA, SECRETARY, DEPARTMENT OF
TRANSPORTATION,

                                             Defendant - Appellee.




Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis III, District Judge.
(CA-95-1406-A)



Submitted:   January 28, 1997              Decided:   March 5, 1997
2
Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Sam Wright, Jr., Appellant Pro Se. Marc R. Hillson, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders granting the

employer's motion to dismiss and motion for summary judgment in
Appellant's civil action filed pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (1994), and the

Age Discrimination in Employment Act, 29 U.S.C. §§ 621-634 (1994).

We have reviewed the record and the district court's opinions and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Wright v. Pena, No. CA-95-1406-A (E.D. Va.
Mar. 15, 1996; Jan. 4, 1996). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.



                                                          AFFIRMED


                                3
4